Citation Nr: 1513071	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to January 1971. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2014, the Board reopened the previously denied claim of service connection for a respiratory condition and remanded both claims on appeal for additional development.  There has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A respiratory condition, diagnosed as chronic obstructive pulmonary disease (COPD), was not manifested during the Veteran's active duty service or for many years thereafter; any such disorder is not shown to be related to his service, to include as due to exposure to environmental hazards therein or to have been caused or aggravated by his service-connected ischemic heart disease.

2.  Hepatitis C was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory condition, to include as secondary to ischemic heart disease, is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  Service connection for Hepatitis C is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the service connection claims addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  An August 2009 letter satisfied the duty to notify as to these matters.  

Regarding the duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  The record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Records in connection with his claim for SSA benefits are not available for review.  However, a remand to secure such records is not required because the Veteran has not claimed (nor does the record suggest) that medical records from SSA would be relevant to his Hepatitis C and/or respiratory disability claims (i.e., show that he has a current disability related to service).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that "relevant records" for the purpose of 38 U.S.C. 5103A are those records that relate to the injury for which the claimant is seeking benefits, and have a reasonable possibility of helping to substantiate the Veteran's claim.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Veteran was afforded VA respiratory examination in February 2013 (with addendum in February 2014) and liver conditions examination in August 2014.  The March 2015 Appellant's Post-Remand Brief suggests that the opinions obtained in connection with the Veteran's claims are inadequate for rating purposes.  Specifically, it is argued that the Hepatitis C opinion is inadequate because the examiner failed to address the "acceptable and expected incubation period of hepatitis C" and "explain why 32-years is an inordinate amount of time for the manifestation of hepatitis C."  It is also suggested that the respiratory conditions opinion is inadequate because the examiner noted the diagnosis of COPD in 2010 while the Veteran claims the disorder was diagnosed in 1999 (28 years after his 1971 separation from service).  After review of the record, including the Veteran's contentions and the May 2010 Board remand, the Board finds these examinations and opinions adequate for rating purposes.  They were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both opinions include explanations of rationale which cite to the Veteran's medical history (his 40 year history of smoking 1 pack per day as the likely cause of his respiratory complaints and his history of unprotected sex with multiple sexual partners, heavy drinking and drug use as the likely causes of his hepatitis C.)  Accordingly, remand for another VA examination/opinion is not necessary as to either claim.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of these claims.  See 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Respiratory Disorder

The Veteran claims that he has a respiratory disorder, diagnosed as COPD, as a result of exposure to "environmental hazards" while serving in Vietnam or secondary to his service-connected ischemic heart disease.  See January 2013 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646) and July 2013 hearing transcript.  Service connection has been established for ischemic heart disease.  Hence, the Board will address both a direct (i.e., to service) and secondary causation theories of entitlement as to his respiratory claim.

The Veteran's service treatment records (STRs) include a September 1970 notation that he reported a 2 month history of cough productive of yellow sputum since his return from Vietnam.  His lungs and chest was clinically normal on December 1970 service separation examination and, although he reported a history of pain or pressure in the chest, he reported no history of asthma, shortness of breath or chronic cough.  These records reflect no complaints, findings, or diagnosis of a respiratory disorder.  

VA treatment records show findings of dyspnea included on the Veteran's problem list from March 2009.  These records also show that he underwent a pulmonary function test in May 2010.  In August 2010, the Veteran reported that he retired due to breathing problems.  A November 2010 VA treatment report shows that he was treated for chronic COPD, which was stable.  

On February 2013 VA respiratory examination, the Veteran reported he could not walk or keep up when he was working.  He said he quit smoking 10 years previously, when he was also drinking (he smoked when he drank).  He recalled having pneumonia twice, in 2006 or 2007 and 2009.  The examiner opined that the Veteran's COPD was not proximately due to or the result of his service-connected ischemic heart disease.  The examiner explained that "COPD is due to the damage that tobacco and other pulmonary irritants cause to the bronchial tree that eventually results in destruction of the tiny pulmonary alveoli" and "ISH/CAD is due to decreased blood flow to the heart muscle as a result of blockage of oxygen.  COPD DOES NOT CAUSE ISH/CAD and ISH/CAD DOES NOT CAUSE COPD!"  (Emphasis in original.)  In support of his opinion, the examiner provided the definition of COPD and causes of myocardial ischemia by the Mayo Clinic Staff.

In a February 2014 addendum opinion, the examiner opined that it is less likely than not that COPD was incurred in or caused by in-service injury, event or illness.  Rather, the examiner opined that more likely than not the Veteran's COPD is due to his use of tobacco (noting that a December 2004 treatment record showed he smoked 1 pack per day for 40 years and later records showed he continued smoking after that).  The examiner opined that it is less likely than not that any diagnosed respiratory condition is related to service and explained that COPD was not diagnosed until June 2010 (and the problem list does not list COPD until May 2010.  Prior to that it was listed as dyspnea in March 2009 and cough in December 2007).  

It is not in dispute that the Veteran has a respiratory disorder, diagnosed as COPD.  Such disability has been diagnosed and treated by VA since at least 2009 (when it was characterized as dyspnea).  However, a respiratory disorder is not shown to have been manifest in service; the Veteran's STRs contain no mention of respiratory complaints and show that on separation he explicitly denied suffering from breathing problems.  Accordingly, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's respiratory disorder may somehow otherwise be related to his service.  The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's respiratory disorder and his service, to include as secondary to his service-connected ischemic heart disease, consists of the February 2013 VA respiratory examination and February 2014 addendum opinion.  The opinions, with citation to supporting factual data (i.e., the earliest respiratory findings were after service in 2007, when cough was noted) and medical expertise (definition of COPD and causes of myocardial ischemia by the Mayo Clinic Staff), indicate that the Veteran's respiratory disorder is unrelated to service.  The VA examiner indicated that there is no support in the Veteran's STRs or in his post service medical records for the allegation that the Veteran's current respiratory disorder was caused or aggravated during his military service (i.e., a respiratory disorder was not diagnosed until many years post service).  The VA examiner also indicated that the Veteran's COPD is not caused or aggravated by his ischemic heart disease because, as defined by the Mayo Clinic, these disorders have different causes and impact different anatomical locations (COPD due to damage to the bronchial tree by pulmonary irritants such as tobacco and ischemic heart disease due to decreased blood flow to the heart from blockage of oxygen).  These opinions are by a medical professional, who expressed familiarity with the entire factual background, and include an adequate explanation of rationale, indicating that there is no support in the record or medical literature for a cause and effect relationship between the Veteran's service, including his service-connected ischemic heart disease, and his respiratory disorder.  The opinions are probative evidence in this matter, and because there is no competent evidence to the contrary, they are persuasive.

The Veteran's own lay opinion in this matter (that his respiratory disorder is related to his service, to include his service-connected ischemic heart disease) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Notably, although the Veteran's representative has asserted that "[s]everal studies indicate a strong relationship between heart conditions and lung conditions," no such studies have been identified/presented in support of this theory of entitlement.  See January 2013 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646) and July 2013 hearing transcript.  Consequently, this assertion in the matter is not competent evidence.

Without competent and credible evidence of an association between the Veteran's respiratory disorder and his active duty, service connection is not warranted.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a respiratory disorder, diagnosed as COPD, is denied.  See 38 U.S.C.A. § 5107.

Hepatitis C

The Veteran claims that he has Hepatitis C which may be the result of sharing razors, mosquito bites or leeches during service.  See Statement in Support of Claim dated September 2009 and October 2009 and July 2013 hearing transcript.  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis of Hepatitis C.  These records show that the Veteran sought treatment for a rash on his face and complained of trouble shaving in January 1970, during his service in Vietnam.  On the Report of Medical History completed at separation, the Veteran answered to "no" to having liver trouble, jaundice or hepatitis.  Physical examination was normal for all systems; no defects or diagnoses were noted.   

An August 2005 VA treatment report notes that the Veteran's initial Hepatitis C screen showed risk factors for Hepatitis C: he is a Vietnam Veteran and indicated having multiple sexual partners, intemperate alcohol use and internasal cocaine use.  Hepatitis C antibody lab test showed that the Veteran is a Hepatitis C carrier.  

On August 2014 VA examination for Hepatitis, the Veteran reported that he was not clear on possible transmission but guessed it was due to shared razors he used in Vietnam.  Other noted risk factors included unprotected sex, having more than 20 sexual partners in his lifetime, using cocaine several times in the past (last time 10 years previously) and history of heavy drinking (20 years previously, he drank fairly large amounts of whisky and beer on a daily basis).  The examiner opined that Hepatitis C was less likely than not incurred in or caused by service.  The examiner noted that the Veteran "served in Vietnam sometime between 1969 to 1973 and was diagnosed with hepatitis C in 2005 years after separation from service."  The examiner further noted that the top three "most common risk factors in acquiring hepatitis C infection" (obtained from UpToDate, a subscription medical information resource) include intravenous drug use, blood transfusion and high risk sexual behavior.  The examiner opined that shared razors are unlikely to be the cause of the Veteran's Hepatitis C infection because, "[w]hile there are reports of possible transmission of virus via infected shared razors," "it is not considered as a main risk factor."  The examiner explained that the Veteran's "other risk factors such as high risk sexual behavior" and history "of substance use are more commonly associated with transmission of hepatitis C."  The examiner further explained that "[h]igh rates of HCV infection (approximately 30 percent) have been found in patients with alcohol abuse, even in the absence of other risk factors for infection."  Finally, the examiner noted that "[m]osquito bites are not reported as a known risk for transmission of hepatitis C."

The medical evidence demonstrates that the Veteran has Hepatitis C and competent lay evidence indicates that he was exposed to blood products in service (he sought treatment for a rash on his face and complained of trouble shaving during his Vietnam service).  Therefore, the Board finds no reason to doubt the Veteran's credibility, and exposure to blood products in service is conceded. 

However, the evidence of record does not support the Veteran's claim that his Hepatitis C is related to service.  His STRs reflect no complaints, findings, or diagnosis of hepatitis or liver problems.  Although post-service VA treatment records show a diagnosis of hepatitis C, the records do not attribute the Veteran's condition to blood exposure in service.  Furthermore, the August 2014 VA examiner offered a negative opinion that the Veteran's blood exposure in service resulted in him acquiring Hepatitis C.  The examiner explained that sharing razors "is not considered a main risk factor" and mosquito bites are not a known risk.  Rather, the examiner attributed the Veteran's Hepatitis C to his other risk factors such as high risk sexual behavior, history of substance use, and alcohol abuse.  As the opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, cites to supporting factual data, and includes rationale, it is probative evidence.  As there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinion in this matter (that his Hepatitis C is related to his service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of Hepatitis C is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372. 

Without competent and credible evidence of an association between the Veteran's Hepatitis C and his active duty, service connection is not warranted.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for Hepatitis C is denied.  See 38 U.S.C.A. § 5107.

ORDER

The appeal seeking service connection for a respiratory disorder is denied.

The appeal seeking service connection for Hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


